                                 --------------
                Case 1:20-cv-05878-CM Document 128 Filed 09/14/20 Page 1 of 2
                                                                                                         ..




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF EW YORK
                                                                 USDCSDNY
                                                                 DOCUMENT
- - - -- -- - - - - - - - - - - - -X
                                                                 ELECTRONICALLY FILED
J.T. , et al.                                                     DOC#: _ _ _~ ,~ - -

                   Plaintiffs,
                                                                  UATE FILED:       9/ I~\ P ;:}.o

     -against-                                                        20 Civ. 5878 (CM)

BILL DI BLASIO, et al.,

                    Defendants.

                                                     X




    ORDER TO SHOW CAUSE AND SUA SPONTE TEMPORARY RESTRAINING ORDER

McMahon, C.J.:

        Subsequent to the issuance of the court' s Order to Show Cause (Docket #84), I have
received several deeply troubling communications concerning alleged unethical behavior by
Plaintiffs' counsel.

       Specifically, I have been notified both by counsel for certain school districts inside New
York (Docket # 110) and from out of state (Docket # 120) that plaintiff's counsel has purported to
commence impartial due process hearings on behalf of students without being retained to do so or
authorized to do so by the parents of those children. This was presumably done to attempt to get
around one of the obvious defenses to this case: the failure to exhaust administrative remedies,
which would deprive the court of jurisdiction under the Individuals with Disabilities in Education
Act.

       In light of the information that has been imparted in these letters, I am adding yet another
Order to Show Cause to the list of such orders to which plaintiff's counsel must respond.

        IT IS HEREBY ORDERED that plaintiff's counsel, Peter Glenn Albert of the Brain Rights
Injury Group, shall provide the court, on or before Friday, September 18, 2020, with (1) a list of
all impartial due process hearings that he has commenced on behalf of any putative member of the
plaintiff class in any state beginning on June 1, 2020, and continuing through the date of this order,
together with (2) a copy of the retainer letter by which counsel was specifically authorized to
commence said impartial due process hearing, as required by 22 NYC RR 1215 .1 (a) and (b )(1 ), or
in the alternative, if Mr. Albert is not admitted to the practice of law in the State of New York and
so is not subject to the rules governing attorneys at law in New York, a copy of any retainer letter
          Case 1:20-cv-05878-CM Document 128 Filed 09/14/20 Page 2 of 2                      -
than may be required by the laws or regulations of any state in which Mr. Albert is admitted to
practice; and

        Sufficient cause having been shown to warrant an order preserving the status quo until the
court can inquire into the serious allegations of impropriety that have been leveled against
plaintiffs counsel,

        IT IS FURTHER ORDERED that, effective immediately, plaintiffs counsel, Peter Glenn
Albert of the Brain Rights Injury Group, is temporarily restrained and enjoined from commencing
any impartial due process hearing on behalf of any member of the putative plaintiff class in any
jurisdiction unless the parents/guardian(s) of said child have, prior to the commencement of any
such proceeding, signed a retainer letter that complies with the requirements of 22 NYCRR 1215 .1
or of such other state in which Mr. Albert is admitted to the practice of law.

       Mr. Albert is hereby placed on notice that this inquiry may result in his being referred to
the Grievance Committee of this Court and/or to the Disciplinary Committee of any Department
in which he is admitted to practice in the State of New York.


Dated: New York, New York
       September 14, 2020




                                                     Chief Judge
